Smith, J., (after stating the facts). Section 2742, Kirby’s Digest, reads as follows: “In all actions for the recovery of lands, except in actions of forcible entry and unlawful detainer, the plaintiff shall set forth in his complaint all deeds and other written evidence of title on which he relies for the maintenance of his suit, and shall file copies of the same as far as they can be obtained, as exhibits therewith, and shall state such facts as shall show prima facie title in himself to the land in controversy, and the defendant in his answer shall plead in the same manner as above required from the plaintiff. The recitals of this complaint give appellants no right to recover. AIT the allegations of the complaint may be true and yet make no prima facie right in appellants entitling them to recover the possesion of the land. While we construe pleadings liberally, no charity in construction can excuse this total failure of allegations. There is not a hint nor a suggestion in the complaint as to who the plaintiffs are, or by what right they claim. They do not plead title by descent, nor by purchase, nor by operation of law. No explanation is offered of appellants’ failure to amend their complaint, and we can not surmise what amendments might have been made. It is unnecessary to notice other defects in the complaint. ■ The judgment is affirmed.